Citation Nr: 1315582	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-49 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability of the left foot.

2.  Entitlement to service connection for disability of the right foot.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from December 1980 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently returned to the Winston-Salem, North Carolina RO.  

In November 2012, the Board remanded these claims for additional evidentiary development.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran contends that his current bilateral foot disability is etiologically related to his active service.  

In December 2012, a VA examination was conducted to determine the etiology of any bilateral foot disability present during the pendency of the claim.  Unfortunately, the Board finds that the examination report is internally inconsistent and not adequate for adjudication purposes.  

The Veteran was diagnosed as having degenerative joint disease of both feet.  During the examination the Veteran claimed that his foot condition was caused by his military service but denied any injury of his feet.  He also indicated that he has had problems with his feet for the last 8 to 9 years and that they have become progressively worse. 

Initially, the examiner indicated that the arthritis of the feet "was less likely than not incurred in or caused by the in-service injury, event or illness."  In rendering the negative opinion, the examiner appeared to rely on the absence of in-service treatment of the feet as well as the Veteran's report of pain in the feet approximately 8 years after service discharge.  An examiner should not ignore relevant and competent lay testimony and require corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, while the Veteran has denied an actual injury of his feet, he alleges that his current foot disabilities are due to his military activities.  As such, the extent to which the Veteran's claimed disability of the feet may have begun in service or may be related to service is still unclear.

Moreover, the Board notes that after providing the rationale noted above, the examiner proceeded to conclude that it "is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service."  Thus, in light of the conflicting opinions and inadequate rationale provided by the examiner, another remand of this matter is required.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be returned to the December 2012 VA examiner, who should be requested to prepare an addendum providing a nexus statement for the Veteran's currently diagnosed degenerative joint disease of the feet.  The examiner should determine whether it is at least as likely as not (i.e., at least 50 percent probable) that the degenerative joint disease of the feet is etiologically related to active service.  

If the December 2012 VA examiner is not available, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folder should be forwarded to another physician with sufficient expertise who should be requested to review the Veteran's pertinent history and provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the degenerative joint disease of the feet is etiologically related to active service.  

For purposes of the opinion, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for an examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

